Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this office action.
Claims 1, 7, 9 112 and 14 are amended;
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Claims 1-17 objection is withdrawn.
And claim 11 rejection under 35 USC 112(b) is also withdrawn in view of the amendment.
The applicant’s representative argued that JHA dos not develop the code of the application under test (for example in JHA server or backend implementation) in order to test the API and operation of the system under test, but instead JHA uses Simulation.
	 At the beginning JHA uses the specification for example swagger file that define the API of the system under test and generates test request to the server as acknowledged by the applicant’s representative.
 	For each request there is a server response but in a simulated way in order to test operation of the server.  By way of non-limiting example, operations for a book resource include: POST to add data about a (new) book and GET to retrieve data about a book. The manner in which the API exposes the data or service can be defined, refined, and managed by an API developer via the API definition”
Col 12 line 60-67” Paths 340 show resources of the API and operations associated with each resource. For example, “GET” is an operation associated with the “book-title” resource. In the example shown, a simulation of the “GET” operation of the “book-title” resource returns a simulated response from invoking the “GET” operation. The simulation of the “GET” operation is invoked by selecting “Try This Operation” button 342. In some embodiments, triggering the simulation causes execution of at least a portion of processes 400 and/or 500 as further described herein, e.g., with respect to FIGS. 4, 5, and 6A. Cross-reference button 380 shows the location in code corresponding to each resource when selected.”

 	The service or application under test is in the server.  At design time the developer simulates responses of the services in order to test the APIs.ie. execution of the service in server side is simulated. But hence the developer has more flexibility in testing API that link to the service operation either in simulated or non-simulated mode:
Col 9 line 33-40 “In some embodiments, once implementation code of the API has been developed, testing the API includes allowing test calls to the API in non-simulation mode and providing responses processed using the developed implementation code. In some embodiments, the testing interface is provided via an API development interface that not only allows the API definition to be coded, but also provides a live interface for testing of the API definition in either simulated or non-simulated mode”.

Outside the simulation mode, the response may be generated from user-implemented implementation code or a user-implemented server such as a local host. This allows the API to be tested with user-implemented implementation code or with a user-implemented server. For example, the simulator can be to refer to an implemented API. API user application development can take place in parallel with or prior to implementation code/server development. In this regard, a pre-defined test server can be used to simulate API requests and responses.
In response to Ganda failure to make up the deficiencies of JHA:
Ganda discloses testing operations and API’s of an application under test:
[0030] For a second RESTful application under test, a new mapping file with application specific interfaces mapped to generic REST functions with resources. Then, the second application is ready for automated testing without any requirement to write automation code.”

 The test of the APIs is based on test generated and specific to the operation of the application under test: [0031-0032].
NB: If the applicant’s representative disagrees or still has issues on how arts of record are applied, he/she is encouraged to contact the examiner for an interview before any response is filled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable JHA et al (US9959198B1) hereinafter “JHA” in view of Ganda et al (US20170052884A1) hereinafter “Ganda”.

As per claim 1, JHA discloses a non-transitory tangible computer readable storage medium having stored thereon a computer program for automating creation of a test environment to test execution of operations on a system under test:
Col 13 line 15-18 “In some embodiments, the examples of user interfaces shown in all of the figures show different aspects of the same embodiment of an API development and testing environment”.
 	Col 9 line 33-36 “For example, a simulated response to a call to an operation defined in the API definition is provided to a developer to allow the developer to test and verify the design of the operation.
…
In some embodiments, once implementation code of the API has been developed, testing the API includes allowing test calls to the API in non-simulation mode and providing responses processed using the developed implementation code. In some embodiments, the testing interface is provided via an API development interface that not only allows the API definition to be coded, but also provides a live interface for testing of the API definition in either simulated or non-simulated mode.”

the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of:
reading an Application Programming Interface (API) specification of the system under test:
Col 13 line 28-36” At 402, a definition of an API identifying an API resource is received. In some embodiments, receiving the definition of the API includes receiving a specification /definition of an API from a developer. For example, the developer may code the API definition using a provided editor/development environment. In some embodiments, the receiving the API definition includes opening a file including the API definition (e.g., the definition is obtained from a storage such as storage 106 shown in FIG. 1A).

Examiner interpretation: 
the specification/definition is for example a swagger file (Col 3 line 29-35);
using the API specification to create a root.yml file containing key:value pairs, in which each key is an object from the API specification and each value is a staging_object.yml file:
Col 13 lines 52-58” For example, the API definition identifies, for each resource, schema of the operations allowed for the resource. Using an example of an API for a bookseller, the API can expose data associated with a product (e.g., a book, a magazine, a CD, etc.), and each resource can have various associated operations”;

Examiner operation:
Resources/product is associated with set of operations
 
each staging_object.yml file having a plurality of staging_object.ymI entries:
Col 13 line 55-63” By way of non-limiting example, operations for a book resource include: POST to add data about a (new) book and GET to retrieve data about a book. 
Col 12 line 52-63 “Documentation panel 370 shows headings corresponding to various sections of the API definition in definition panel 360. The headings shown in panel 370 include title 330, paths 340, and models 350. Title 330 shows the title of the API. In the example shown, the title of the API is “Bookseller API.” The title can be modified by a user, for example, a word or phrase that is descriptive of resources to be exposed by the API. Paths 340 show resources of the API and operations associated with each resource. For example, “GET” is an operation associated with the “book-title” resource.
See fig. 3 section 370 corresponding to paths:340. 

 each object.yml file having a plurality of object.yml entries corresponding to respective staging_object.yml entries: 
Col 14 line 12-21 “For example, for an API operation to be tested, the request and response model includes a request schema for input data required to be provided to the API operation and a response schema for output data to be returned in response to executing the API operation. The schema for a response or a request may identify an expected data name/type/format for input data of an API operation request and an expected data name/type/format for output data of a response to the API request. 
Examiner interpretation: operation requires a request input data, response data and expected data for validation of the response: See fig. 6A. and after sending the request the response is Shown in fig 6B

using the object.yml files to create a Representational State Transfer(REST) API for the system under test:
col 14 lines 26-36 “At 406, a simulated response is generated for one or more operations of the API resource to be simulated. For example, the simulated response is generated based on the request and response model built for the operation to be simulated. In some embodiments, a respective simulated response is generated for each operation of the API resource. The simulated response may be useful to test the definition of the API operation without needing to actually implement the implementation code (e.g., handler, controller, Node.js code, etc.) of the API operation.

 and using the REST API as the test environment to execute the operations on the system under test to test functionality of the system under test.  	
Col 14 line 41-51” The interface utilized by a developer to control simulation of 406 includes the GUIs shown in FIGS. 6A-6E. FIG. 6B is an example of a GUI 630 for an API development environment including a simulation function. GUI 630 shows a state of the API development environment after sending a request as part of a simulation. For example, in response to activation of Send Request button 632, the Response section including status 634 and format options 636 are rendered on GUI 630. The Send Request button 632 is further described herein with respect to element 609 shown in FIG. 6A.
Col” In some embodiments, developer(s) 110, 120 provides application code that will implement functionality of an API provided by platform 102 to access services of backend service 116. For example, a mobile application executed by a user (not shown) interacts with application code provided by developer(s) 110/120 (e.g., API implementing code provided by developer(s) 110/120) and implemented on platform 102 to access services of backend service 116”

But not explicitly:
converting the staging_object.yml files into object.yml files.
Ganda discloses:
converting the staging_object.yml files into object.yml files.
[0038] “The first interface is read in, which in this case is Authenticate. The REST automation translator plugin translates Authenticate to a POST operation with a resource of /security/v1/token. There are no variable parameters within the resource, so the application-specific test data does not need to be referenced for the resource.

Also Ganda discloses:
Test operations and API’s of an application under test:
[0006] According to aspects of the present disclosure, a method for testing RESTful web service applications comprises identifying a test case including application-specific interfaces for an application under test. At runtime, the application-specific interfaces are translated to generic REST interfaces and resources using a mapping file, a generic REST library, and reflection. The translated interfaces are then used to test the application”;
See also Ganda Fig. 1/Fig. 2, And [0031-0032].in using agnostic library of REST in testing application interfaces(APIS).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Ganda into teachings of JHA or performing automated testing of representational state transfer web services applications, by identifying interfaces for an application under test, translating the application specific interfaces of the test case to representational state transfer (REST) interfaces, wherein the translating is performed during runtime of a test of the application under test; and sending the translated application specific interfaces to the application under test. Furthermore, parallel development and testing allow the developer to have more flexibility in testing the operations of the service either in a simulated or non-simulated mode.

As per claim 2, the rejection of claim 1 is incorporated and furthermore, JHA discloses:
 wherein each staging_object.yml file is an unstructured file corresponding to a respective object of API specification:
Col 11 line 32-38 “The API definition in definition panel 360 can be edited interactively. The documentation panel 370 is automatically generated from the content of definition panel 360. The documentation panel 370 shows an automatically generated API documentation describing the API definition in definition panel 360. For example, the documentation is an edited visualization of the API definition in a more human readable format. 


 As per claim 3, the rejection of claim 2 is incorporated and furthermore, JHA discloses:
wherein each staging_object.yml entry contains a REST method, REST end point, and a description of an operation associated with the entry:
Fig. 3 paths 340
Examiner interpretation:
   The operation is GET(rest operation), the path*/book-title* is URI(rest end point) and a description is a description(return a book title to the caller).

As per claim 4, the rejection of claim 2 is incorporated and furthermore, JHA discloses:
wherein the description of a given staging_object.yml entry contains parameters describing instances required by the entry:
Fig. 3 paths 340
Examiner interpretation:
   The operation is GET (restful operation). book-title (instance required) is required in response for example after executing the request of GET operation.
  
As per claim 5, the rejection of claim 1 is incorporated and furthermore, JHA does not explicitly discloses:
wherein each object.yml entry contains an OPERATION parameter, JavaScript Object Notation (JSON) payload parameter, and VALIDATION parameter:  
Ganda discloses:
wherein each object.yml entry contains an OPERATION parameter, JavaScript Object Notation (JSON) payload parameter, and VALIDATION parameter:  
[0036] An example test case and test data are illustrated in FIGS. 4-5. Specifically, the test case of FIG. 4 includes five application-specific interfaces to be completed in order: Authenticate, CreateUser, RetrieveUserByUserID, UpdateUser, and RetrieveUser. Each of the application-specific interfaces includes a reference to a data group from the data set (FIG. 5), which in this case is a SUPPORTED_USERNAMES data group. Further, each application-specific interface includes an EXPECTED_OUTPUT for verification that the RESTful application is functioning properly”;
Examiner interpretation: the payload is written using JSON([0037].Also, in JHA JSON is used (Fig. 6A).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Ganda into teachings of JHA or performing automated testing of representational state transfer web services applications, by identifying interfaces for an application under test, translating the application specific interfaces of the test case to representational state transfer (REST) interfaces, wherein the translating is performed during runtime of a test of the application under test; and sending the translated application specific interfaces to the application under test. 
As per claim 6, the rejection of claim 5 is incorporated and furthermore, JHA discloses:
 wherein the OPERATION parameter of a given object.yml entry is based on a REST method of a corresponding staging_object.yml entry:
Col 12 line60-65 “Paths 340 show resources of the API and operations associated with each resource. For example, “GET” is an operation associated with the “book-title” resource. In the example shown, a simulation of the “GET” operation of the “book-title” resource returns a simulated response from invoking the “GET” operation. 
Examiner interpretation see also Ganda fig.3/4: Authenticate is associated with POST. And in Fig. 4, Authenticate is translated to POST:
[0038] “The REST automation translator plugin translates Authenticate to a POST operation with a resource of /security/v1/token. There are no variable parameters within the resource, so the application-specific test data does not need to be referenced for the resource.


As per claim 7, the rejection of claim 5 is incorporated and furthermore, JHA does not explicitly discloses:
wherein the OPERATION parameter of a given object.yml entry includes an operation method and a corresponding Uniform Resource Identifier(URI);
Ganda discloses:
wherein the OPERATION parameter of a given object.yml entry includes an operation method and a corresponding Uniform Resource Identifier (URI):
[0036] An example test case and test data are illustrated in FIGS. 4-5. Specifically, the test case of FIG. 4 includes five application-specific interfaces to be completed in order: Authenticate, CreateUser, RetrieveUserByUserID, UpdateUser, and RetrieveUser. Each of the application-specific interfaces includes a reference to a data group from the data set (FIG. 5), which in this case is a SUPPORTED_USERNAMES data group. Further, each application-specific interface includes an EXPECTED_OUTPUT for verification that the RESTful application is functioning properly.
 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Ganda into teachings of JHA or performing automated testing of representational state transfer web services applications, by identifying interfaces for an application under test, translating the application specific interfaces of the test case to representational state transfer (REST) interfaces, wherein the translating is performed during runtime of a test of the application under test; and sending the translated application specific interfaces to the application under test. 
As per claim 8, the rejection of claim 5 is incorporated and furthermore, JHA discloses:
wherein the JSON payload parameter of a given object.yml entry is based on a parameter content of a corresponding staging_object.yml entry:
Col 16 line 44-50 “In some embodiments, scheme drop down selection box 604 identifies the protocol to be used to make the operation request (e.g., HTTP, HTTPS, etc.). Examples of options for the accept drop down selection box 606 include application/JSON, XML, and other administrator-identified content types. In some embodiments, options provided for user-selection are those that are included in the retrieved API definition.  

As per claim 9, the rejection of claim 8 is incorporated and furthermore, JHA discloses:
wherein when the parameter of the corresponding staging_object.yml entry requires a unique value, a UNIQUE tag is added to the JSON payload based on a datatype of the parameter requiring the unique value:
Col 17 line 30-40”In some embodiments, simulating the execution of the operation includes identifying the types, formats, and labels of data expected to be outputted by the operation and determining a simulated output data for each data to be outputted. The expected properties of the data to be outputted may be determined based on a response model determined for the operation in 404 of FIG. 4. For example, a template for the simulated output is generated based on the response model of the operation, where the response model is determined based on the API definition of the operation. Values that fit the type and format of the data components of the expected response are identified and included in the template and provided as the simulated response”;

As per claim 10, the rejection of claim 9 is incorporated and furthermore, JHA does not explicitly discloses:
 wherein the UNIQUE tag is either a unique string or a unique integer depending on the datatype of the parameter requiring the unique value:
Ganda discloses:
wherein the UNIQUE tag is either a unique string or a unique integer depending on the datatype of the parameter
		
[0040] “In this case, the operation is a CreateUser operation, which the REST automation translator plugin translates to a POST command with a resource of /users/v1/{cohort} using the mapping file and the generic REST interface library. Because the resource is a variable (indicated by the curly brackets of {cohort}), the value for the resource will be modified by the test data. In this case, the cohort in the test data is set to “T1COHORT1”, so the resource is /users/v1/T1COHORT1. The rest of the data in the JSON object of the test data is also sent with the POST command and resource to create a user with a UserId of user2@scopeall.fr and a FirstName of “UserXZy First Name”.  
Examiner interpretation:  the user identifier is in curly braces but it is filled(autofilled) withn “T1Cohort1” specific and unique to that user.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Ganda into teachings of JHA or performing automated testing of representational state transfer web services applications, by identifying interfaces for an application under test, translating the application specific interfaces of the test case to representational state transfer (REST) interfaces, wherein the translating is performed during runtime of a test of the application under test; and sending the translated application specific interfaces to the application under test. 

As per claim 11, the rejection of claim 9 is incorporated and furthermore, JHA does not explicitly discloses:
wherein when the parameter of the corresponding staging_object.yml entry requires an ID parameter, an AUTOFILL tag is added to the JSON payload. 
Ganda discloses:
Wherein when the parameter of the corresponding staging_object.yml entry requires an ID parameter, an AUTOFILL tag is added to the JSON payload.		
[0040] “In this case, the operation is a CreateUser operation, which the REST automation translator plugin translates to a POST command with a resource of /users/v1/{cohort} using the mapping file and the generic REST interface library. Because the resource is a variable (indicated by the curly brackets of {cohort}), the value for the resource will be modified by the test data. In this case, the cohort in the test data is set to “T1COHORT1”, so the resource is /users/v1/T1COHORT1. The rest of the data in the JSON object of the test data is also sent with the POST command and resource to create a user with a UserId of user2@scopeall.fr and a FirstName of “UserXZy First Name”.  
Examiner interpretation:  the user identifier is in curly braces but it is filled(autofilled) withn “T1Cohort1” specific and unique to that user 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Ganda into teachings of JHA or performing automated testing of representational state transfer web services applications, by identifying interfaces for an application under test, translating the application specific interfaces of the test case to representational state transfer (REST) interfaces, wherein the translating is performed during runtime of a test of the application under test; and sending the translated application specific interfaces to the application under test. 

As per claim 12, the rejection of claim 5 is incorporated and furthermore, JHA discloses:
wherein the VALIDATION parameter of a given object.yml entry is based on a description of the corresponding staging_object.yml entry:
Col 17 line 30-40 “In some embodiments, simulating the execution of the operation includes identifying the types, formats, and labels of data expected to be outputted by the operation and determining a simulated output data for each data to be outputted. The expected properties of the data to be outputted may be determined based on a response model determined for the operation in 404 of FIG. 4. For example, a template for the simulated output is generated based on the response model of the operation, where the response model is determined based on the API definition of the operation”;
  
As per claim 13, the rejection of claim 12 is incorporated and furthermore, JHA discloses:
wherein the VALIDATION parameter is based on a type of action that is supposed to occur when the OPERATION associated with the object.yml entry is implemented on the system under test:
Col 17 line 30-40 “In some embodiments, simulating the execution of the operation includes identifying the types, formats, and labels of data expected to be outputted by the operation and determining a simulated output data for each data to be outputted. The expected properties of the data to be outputted may be determined based on a response model determined for the operation in 404 of FIG. 4. For example, a template for the simulated output is generated based on the response model of the operation, where the response model is determined based on the API definition of the operation”;
  
As per claim 14, the rejection of claim 1 is incorporated and furthermore JHA discloses:
wherein the step of using the object.yml files to create a REST API for the system under test comprises, for each object.yml entry:
 selecting an object.yml entry, the object.yml entry having an OPERATIONS parameter containing a REST method and a Uniform Resource Identifier(URI), a JSON payload parameter, and a VALIDATION parameter:
Fig .3 
Examiner interpretation:
 For operation book-title, the rest method is GET, the payload includes: title, edition and message”, and the validation include: 200 returned code for successful execution.

using the REST method and URI to build a REST end point corresponding to the selected object.yml entry:
 Col 17 line 30-40 “In some embodiments, simulating the execution of the operation includes identifying the types, formats, and labels of data expected to be outputted by the operation and determining a simulated output data for each data to be outputted. The expected properties of the data to be outputted may be determined based on a response model determined for the operation in 404 of FIG. 4. For example, a template for the simulated output is generated based on the response model of the operation, where the response model is determined based on the API definition of the operation”;

 using a value from the JSON payload parameter to build a payload corresponding to the selected object.yml entry:  
Col 17 line 30-40 “In some embodiments, simulating the execution of the operation includes identifying the types, formats, and labels of data expected to be outputted by the operation and determining a simulated output data for each data to be outputted. The expected properties of the data to be outputted may be determined based on a response model determined for the operation in 404 of FIG. 4. For example, a template for the simulated output is generated based on the response model of the operation, where the response model is determined based on the API definition of the operation. Values that fit the type and format of the data components of the expected response are identified and included in the template and provided as the simulated response”;


As per claim 15, the rejection of claim 14 is incorporated and furthermore, JHA discloses:
wherein when the value from the JSON payload parameter is a UNIQUE tag, the method further comprises generating a random number and including the random number in the payload corresponding to the selected object.yml entry:
Col 17 line 55-60” In some embodiments, the simulated response includes a default and/or random data selected to match the type of response data expected to be included in the response as specified by the definition of the operation.  

As per claim 16, the rejection of claim 1 is incorporated and furthermore, JHA discloses:
wherein the step of using the REST API as the test environment for the system under test comprises obtaining a script containing a set of operations describing a test use case scenario to be executed on the system under test, and issuing the set of operations on the REST API:
col 17 lines 3-15 “Returning to FIG. 5, at 504, a test server is utilized to simulate execution of the operation using the determined properties. In some embodiments, simulating the execution includes providing a simulated response to the operation. For example, before the implementation code/controllers of the API of the operation have been fully developed, the definition of the operation is allowed to be tested by simulating the implementation code/controllers to return a mock simulated response for testing purposes. In some embodiments, by allowing the API to be simulated using a test server that accepts and responds to API calls before completion of the API deployment, client applications that will utilize the API are allowed to be developed in parallel with the API implementation development “
See also Ganda fig.4/5 

As per claim 17, the rejection of claim 16 is incorporated and furthermore, JHA discloses:
further comprising using the VALIDATION parameters of the object.yml to validate whether the set of operations of the test use case scenario were properly executed on the system under test:
Col 15 line 1-6 “The Response section of FIG. 6B includes status 634 and format options 636. Status 634 displays information about processing/simulation. As shown, the request in the example of FIG. 6B is successfully processed. Alternatively, status 634 can display information about any errors or other messages related to processing of the request. 
See also fig 4/5 of Ganda: expected result is compared to return result included in the validation section to determine if any error occurred or not.

Pertinent art:

US 10540270 B1:


Information characterizing a set of application programming interface (API) calls is associated with the software. Dependencies between the API calls are determined using the information and a representation is generated using the dependencies. The dependencies of the representation are verified by providing API requests to the API calls. The verified representation is provided for automated testing of an API and the associated API call.

US 20190370152 A1:

Based on the set of operation descriptions, dependencies among the requests associated with the respective operations are determined, and a set of test request sequences that satisfy the determined dependencies is generated. Test request sequences in the set of test request sequences are executed to test the service via the programming interface of the service.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRAHIM BOURZIK/Examiner, Art Unit 2191     
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191